Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Objections
Claim 1 is objected to for the phrase “displaying, . . . processor, of one or more user interfaces . . . “  which appears to have an extra “of” after processor.
Claim 11 is objected to for including what appears to be a large blank line.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including mental processes and a method of organizing human activity (e.g. fundamental economic principle that was previously performed by the human mind and manually).  More particularly, the entirety of the method steps are directed towards accessing behavorial information of an entity, including information pertaining to one or more assets of the entity and secondary information, such as credit and reputational information, of the entity and using it to determine a risk score and a confidence score.  Such information has long been used to determine the financial worthiness of an entity.  Moreover, the claim now recites using an interface to receive the data, and anonymizing information, both of which are also long standing 
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h).  Structure such as a processor, one or more user interfaces, etc. introduce generic computing technology to automate and perform the abstract idea.  The claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  The amendments addition of alternate data sources not traditionally used by banks (e.g., social media reputation data) to detect risk.
Under part 2b, the limitations extraneous to the abstract idea (a model, processor, etc.) recite also fail to recite significantly more than the abstract idea, in that they apply the abstract idea across generic computing technology (all generic computers can execute machine learning/ modeling).  Extraneous method steps, such as comparing the behavioral data to modeling, proving a credit rating, displaying a price for an asset, storing data in a pattern repository, etc. fail to offer significantly more by themselves.  Thus, no individual dependent claim as a whole, amounts to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 6-8, and 10 are rejected under 35 U.S. C. §103 for being unpatentable over U.S. 2018/0033089 to Goldman et al., in view of US 2009/0228294 to Choi et al.
With respect to Claim 1, Goldman teaches a computer-implemented method (FIG. 1), comprising: accessing, by a processor (FIG. 1), a behavioral data of an entity ([0046];[0056]), the behavioral data comprising at least one of: a primary data associated with one or more assets of the entity ([0061]; claim 41 therein), the primary data comprising historical transaction data of displaying, by a processor, of one or more user interfaces (UIs) for receiving primary data pertaining to the one or more assets through an application interface using a user device. ([0043-44];[0057)
Goldman teaches wherein the business transaction information is acquired from alternate data sources that are not used by banks and funders to detect risk factors. [0060];[0061]  Goldman fails, however to teach wherein the risk score is computed for each risk metric (category as a numerical value, and wherein the confidence measure is one of low, medium or high and is based on liability for the risk score; and implementing, by the processor, an anonymization algorithm for assigning an anonymized ID to the behavioral data.  Choi teaches high reputation or confidence level accounts being considered in determining the risk score for an individual, which teaches these limitations [0018];[0032];[0037];[0131], “high confidence”.  
With respect to Claim 2, Goldman teaches determining, by the processor, a similarity measure ([0059];[0067], “similarities”) for the behavioral data by comparing the behavioral data with a plurality of unified models in a pattern repository ([0073]), each unified model associated with the behavioral data of the entity of a plurality of entities; and identifying, by the processor, at least one unified model from the pattern repository that matches the behavioral data of the entity, wherein the at least one unified model is determined based on the similarity measure. ([0093-95])
With respect to Claim 6, Goldman teaches wherein the plurality of risk metrics comprises one or more of: a non-payment risk; a late payment risk; a dilution risk; a dispute risk; a fraud risk; a delivery risk; and a shipment quality risk. ([0006] -throughout)
With respect to Claim 7, Goldman teaches wherein the primary data comprises: a payment history of invoice; a past purchase orders; and a shipment history. [0060]
With respect to Claim 8, Goldman teaches wherein the secondary data comprises one or more of: a social media data; scanned documents; a buyer-seller relationship data; a size of the entity; years since incorporation of the entity; estimated invoice volume; estimated 
With respect to Claim 10, Goldman teaches facilitating, by the processor, an application interface for the entity to provide at least a part of the primary data associated with the one or more assets of the entity. [0043-45]
	
	Claim 3, 4, and 11-16 are rejected under § 103 as being unpatentable over Goldman in view of Choi, and further in view of US 2004/0225594 to Nolan, III et al.
With respect to Claim 3, and 11, Goldman teaches providing, by the processor, the credit rating of the entity to a plurality of financial institutions ([0081]), and a system including an interface, memory and processor (FIGS. 1,2;[0043-45]), but fails to expressly teach receiving, by the processor, a pricing from at least one financial institution for the one or more assets of the entity. Nolan teaches a financial asset pricing engine/logic 408 that teaches this limitation. [0055-56]  Nolan teaches a desire for teaching a system for generating pricing information regarding loans that include a risk component. [0007-08].  As such, it would have been obvious to one of ordinary skill in the art to modify Goldman to include receiving a pricing from a financial institution for one or more assets in order to price loans based on a risk analysis. 
With respect to Claim 4, Goldman fails to expressly teach, but Nolan teaches facilitating, by the processor, display of the pricing for the one or more assets of the entity, wherein the pricing is received from the at least one financial institution. ([0043],[0046];[0067], display)  Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Goldman to include this limitation.

With respect to Claim 13, Goldman teaches storing, by the processor, the unified model of the entity in the pattern repository (FIGS. 1, 2), comprising a historical data for each entity further comprising credit information ([0060-61]) and a plurality of models associated with the behavioral data of each entity. [0140];[0166]
With respect to Claim 14, Goldman teaches wherein the plurality of risk metrics comprises one or more of: a non-payment risk; a late payment risk; a dilution risk; a dispute risk; a fraud risk; a delivery risk; and a shipment quality risk. ([0006] -throughout)
With respect to Claim 15, Goldman teaches wherein the primary data comprises: a payment history of invoice; a past purchase orders; and a shipment history. [0060]
With respect to Claim 16, Goldman teaches wherein the secondary data comprises one or more of: a social media data; scanned documents; a buyer-seller relationship data; a size of the entity; years since incorporation of the entity; estimated invoice volume; estimated purchase volume; historical and projected profit; top historical vendors; and top historical suppliers. ([0060])

Claims 5 and 18-20 are rejected under § 103 for being unpatentable over Goldman in view of Choi, and further in view of US 2008/00077438 to Yanak et al.
With respect to Claim 5, Goldman teaches storing, by the processor, the unified model of the entity in the pattern repository (FIGS. 1, 2), but fails to expressly teach assigning, by the processor, an identifier for the behavioral data of the entity upon removing entity information from the behavioral data.  Yanak teaches removing or stripping personal information and assigning an ID number to a message, which is the same solution offered by this limitation, albeit in a different context. [0061]  Yanak teaches a desire to offer reliable, secure and interoperable communication. [0012] it would have been obvious to one of ordinary skill in the art to modify Goldman to include retraction and replacement with an ID so as to increase reliability and security in communication.
With respect to Claim 18, Goldman teaches an automated risk management system (FIGS. 1, 2, 6), comprising: a data source module (FIG. 1) configured to access at least one of: a primary data associated with one or more assets of an entity, the primary data comprising historical transaction data of the entity with one or more financial institutions; and a secondary data sourced from an external system, the secondary data comprising at least a credit information and a business transaction information of the entity ([0060]). Goldman further teaches a risk engine configured to generate a unified model for the entity based on the behavioral data; and a risk score computation module configured to compute a credit rating for the one or more assets of the entity by predicting a plurality of risk metrics based on the unified model, each risk metric associated with a risk score. (FIG. 6; [0135-140])
Goldman fails to expressly teach a data fusion module configured to assign an identifier for the behavioral data of the entity upon removing entity information from the behavioral data.  
With respect to Claim 19, Goldman teaches storing, by the processor, the unified model of the entity in the pattern repository (FIGS. 1, 2), comprising a historical data for each entity further comprising credit information ([0060-61]) and a plurality of models associated with the behavioral data of each entity. [0140];[0166]
With respect to Claim 20, Goldman teaches determining, by the processor, a similarity measure ([0059];[0067], “similarities”) for the behavioral data by comparing the behavioral data with a plurality of unified models in a pattern repository ([0073]), each unified model associated with the behavioral data of the entity of a plurality of entities; and identifying, by the processor, at least one unified model from the pattern repository that matches the behavioral data of the entity, wherein the at least one unified model is determined based on the similarity measure. ([0093-95])

Claim 9 is rejected under § 103 as being unpatentable over Goldman in view of Choi, and further in view of US 2015/0261836 to Madhani et al.
With respect to Claim 9, Goldman fails, but Madhani teaches reading, by the processor, one or more scanned documents associated with the one or more assets of the entity by performing natural language processing, the scanned documents comprising invoice documents, payment documents, purchase order documents and shipment history documents ([0032-34]); 

Response to remarks
Applicants remarks submitted on 11/19/2020 have been considered but are not persuasive, where objections/rejections are maintained.  The § 103 rejection of Claim 17 has been withdrawn, because the addition of Choi results in an improper combination based on hindsight and piecemeal for this claim.  It is noted that other instances of hindsight and piecemeal may result where combining dependent claims rejected under different combinations.
As per § 101, the Claims continue to recite a fundamental economic principal and method of organizing human activity under the 2019 PEG October update.  The amendment’s addition of displaying an interface for receipt of data, and of anonymizing behavioral data fails to effect a practical application or significantly more because they two are long standing commercial practices that are known in the art, and therefore abstract ideas. Combining multiple abstract ideas fails to overcome patent ineligibility. See, RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea ... does not render the claim non-abstract."); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  
McRO and Bascom are distinguishable from the instant case, because a technical solution is not recited. Likewise, Trading Technologies finding of eligibility for its dynamic user interface for trading distinguishes from the automated business method recited herein.  Assessing non-traditional information (e.g., reputation data) fails to offer a technical solution.
As per § 102/103, the amendments fails to overcome the prior art rejections because Goldman teaches data entry interfaces, and Choi teaches the use of anonymity in protecting personal data.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696